Stephens, P. J.,
dissenting. The syllabus above represents the views of only a majority of the court. I dissent therefrom. The employer was under a duty to exercise ordinary care to discover the alleged fraud. In my opinion he was guilty of negligence as a matter of law in not discovering the fraud by failing for a long time, as he did, to add up the slips which the salesman had delivered to him from time to time and to verify the totals made thereon by the salesman. See Sutton v. Dye, 60 Ga. 449. I am of the opinion that the court properly sustained the demurrer on the ground that it appears from the petition that the plaintiff’s cause of action was barred by the statute of limitations.